Title: From George Washington to Landon Carter, 27 October 1777
From: Washington, George
To: Carter, Landon



Dear Sir
Philadelphia County [Pa.] Octr 27th 1777.

Accept my sincere thanks for your sollicitude on my Acct—and for the good advice contained in your little paper of the 27th Ulto—at the sametime that I assure you, that It is not my wish to avoid any danger which duty requires me to encounter I can as confidently add, that it is not my intention to run unnecessary risques. In the Instance given

by you, I was acting precisely in the line of my duty, but not in the dangerous situation you have been led to believe. I was reconnoitring, but I had a strong party of Horse with me. I was, as (I afterwards found) in a disaffected House at the head of Elk, but I was equally guarded agt friend and Foe. the information of danger then, came not from me.
So many accts have been published of the battle of brandy wine that nothing more can be said of it—the subsequent Ingagement on the 4th Instt had every appearance (after a hot contest of two hours and forty minutes) of a glorious decission; but after driving the Enemy from their Incampment—possessing their ground—and being, as we thought, upon the point of grasping victory, it was snatched from us by means altogether unaccountable; excepting that a very heavy atmostphere, aided by the smoke of our Field pieces and Small arms, rendered impossible, at times, to distinguish friend from Foe at the distance of 30 yards which caused our Men I believe to take fright at each other; since that, the Enemy have retired to Phila. where they have been strengthening themselves as much as possible, whilst we hover round to cut of their Supplies.
The Enemy are exerting their utmost skill, to reduce the Forts constructed for the defence of the Chevaux de frieze in Delaware, and to drive of our little Fleet, employed in aid of them. On the 22d Instt Count Donop a Hessian Officer of Rank, & great Military Abilities, with 1200 of his Countrymen undertook to storm one of these Works (called Fort Mercer at Redbank on the Jersey shore) when himself and about 400 others were killed and wounded. between two and three hundred were left slain; and badly wounded, on the spot. the rest got off with their retreating brethren, who made the best of their way to Phila.—the Count is among the wounded—supposed Mortally.
The next day, several of the Enemys Ships, having passed the lower Chevaux de frieze, aided by their Land Batteries, began a most tremendous Canonade upon Fort Mifflin (on an Island near the Pensylvania Shore) and on our Armd vessels adjoining, which continued Six hours without Intermission; and ended in the destruction of two of the Enemys Ships of War—one, a Sixty four gun Ship, the other 18—Our damage on both these occasions was inconsiderable—in the Attack on Fort Mercer we had abt 30 Men killed and wounded, at Fort Mifflin, and the Ships, less. The possession of these defen[s]es is of such essential Importance to the Enemy that they are leaving no stone unturnd to succeed—we are doing what we can (under many disadvantages) to disappoint them.
The great and important event to the Northward—of which no doubt you have heard—must be attended with the most fortunate consequences. It has caused Sir Henry Clintons expedition from New York

in aid of Burgoyne to end in (something more than Smoke indeed) burning of Mills, Gentlemens Seats, and the Villages near the Water! an evident proof of their despair of carrying their diabolical designs in to execution. My Inclination leads me to give you a more minute detail of the Situation of our Army, but prudence forbids, as Letters are Subject to too many miscarriages. My best respects attends the good family at Sabine Hall—Neighbours at Mount Airy—&ca & with Affecte regard I remain Dr Sir Yr Most Obt Servt

Go: Washington


P.S. I am perswaded you will excuse this scratch’d Scrawl, when I assure you it is with difficulty I write at all.
I have this Instant receivd an Acct of the Prisoners taken by the Northern Army (Including Tories in arms agt us) in the course of the Campaign—this singular Instance of Provedence, and our good fortune under it exhibits a striking proof of the advantages which result from unanimity, & a spirited conduct in the Militia—the Northern army before the Surrender of Genl ⟨G⟩ates was reinforced by upwards of 12,000 ⟨Mi⟩litia who shut the only door by which Burgoyne could Retreat, ⟨a⟩nd cut of all his supplies. How different our case! the disaffection of great part of the Inhabitants of this State—the langour of others, & internal distraction of the whole, have been among the great and insuperable difficulties I have met with, and have contributed not a little to my embarrassments this Campaign. but enough! I do not mean to complain, I flatter myself that a superintending Provedence is ordering every thing for the best—and that, in due time, all will end well. that it may do so, and soon, is the most fervent wish of Yr


Go. Washington
